Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 17, 2015

                                      No. 04-15-00270-CR

                              EX PARTE Timothy CAMPBELL,

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 484926
                       Honorable Crystal D. Chandler, Judge Presiding


                                         ORDER
       This is an accelerated appeal. Timothy Campbell has filed a notice of appeal, stating that
he is appealing the denial of his pre-trial application for writ of habeas corpus seeking release
because of delay. Appellant states that relief was denied by the trial court on April 14, 2015.
However, the clerk’s record has now been filed and does not reflect that the trial court has ruled
on Campbell’s application for writ of habeas corpus.

       Appellate courts do not have jurisdiction to review a denial of an application for a writ of
habeas corpus. Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991). They can only
review a ruling on the merits of the claim. Id. The clerk’s record does not indicate that the trial
court has considered the merits of Campbell’s application for writ of habeas corpus. It therefore
appears that we lack jurisdiction over this appeal. We ORDER Timothy Campbell to show cause
on or before July 1, 2015 why this appeal should not be dismissed for lack of jurisdiction. All
appellate deadlines are suspended pending further order of this Court.


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court